DETAILED ACTION
The present application, filed on 10/01/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 03/23/2021.
Claims 1-7 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/741,109, filed on 10/04/2018. The priority is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “inner ends of the right and left axles {12} incasing the rigid tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claim 1 is objected to because of the following informalities: “either the right and left axle; and right and left wheels” does not make grammatical sense, use of the word “either” should be followed by (used in combination with) the word “or”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “and right or left end of the rigid tube” should read, “and the right or left end of the rigid tube” or “and a right or left end of the rigid tube”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “comprises right and a left power sources” should read, “comprises a right and a left power sources” or “comprises right and left power sources”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “with respect ro the rigid tube” should read, “with respect to the rigid tube”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “The vehicle rear axle system of Claim, wherein”. It is unclear which claim number the applicant intended claim 5 to depend from.
Regarding claim 5, it is unclear how the left and right axles can “reach into the rigid tube to the center…but do not touch”. Since “the center” is not given a reference number, it is perceived as a center point, and if each axle was at the same point, they would be touching.
Claims 5-7 recite the limitation "the center". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buschena (US 2010/0155171).
Regarding claim 1, Buschena discloses {Figures 1-6} a vehicle rear axle system {10}, comprising: a vehicle frame {11, 15, 25} supporting a vehicle; right and left pillow bearings {38 in Figure 3, and 32 in Figure 4} attached to right and left sides of the vehicle frame {25 via 23}; a rigid tube {30} residing between the right and left pillow bearings {32, 38}; right and left axles {“drive arms (or axle, not shown)” [0026]} held by the right and left pillow bearings {32, 38} respectively, inner ends of the right and left axles encased within the rigid tube {30 (34, 35)}, the right and left axles rotatable [0030-0031] with respect to the rigid tube {30}; at least one power source {34, 35, “power source… (not shown)” [0025]} driving either the right and left axle {“drive shaft (or axle, not shown)”}; and right and left wheels {20} attached to right and left ends of the right and left axles respectively.
Regarding claim 2, Buschena discloses {Figures 1-6} a sprocket or pulley {52, 54, 62, 64, “transmission (not shown)” [0025]} is attached to the right or left axle {“drive arms (or axle, not shown)” [0026]} between the right or left pillow bearing {32, 38} and right or left end of the rigid tube {30}; and the power source {34, 35} connected to the right or left axle through the sprocket or pulley {“transmission (not shown)” [0025]}.
Regarding claim 3, Buschena discloses {Figures 1-6} the at least one power sources {34, 35} comprises right {35} and a left {34} power sources driving the right and left axles {“drive arms (or axle, not shown)” [0026]} respectively.

Regarding claim 5, Buschena discloses {Figures 1-6} the right and left axles {“drive arms (or axle, not shown)” [0026]} reach into the rigid tube {30} towards the center of the rigid tube {30}, but do not touch.
Regarding claim 6, Buschena discloses {Figures 1-6} a vehicle rear axle system {10}, comprising: a vehicle frame {11, 15, 25} supporting a vehicle; right and left pillow bearings {38 in Figure 3, and 32 in Figure 4} attached to right and left sides of the vehicle frame {25 (via 23)}; a rigid tube {30} residing between the right and left pillow bearings {38}; right and left axles {“drive arms (or axle, not shown)” [0026]} held by the right and left pillow bearings {38} respectively; inner ends of the right and left axles {“drive arms (or axle, not shown)” [0026]} encased in the rigid tube {30 (34, 35)} reaching towards the center of the rigid tube {30}; the right axle {“drive arms (or axle, not shown)” [0026]} independently rotatable with respect to the left axle; the right and left axles independently rotatable with respect to the rigid tube {30}; right and left sprockets or pulleys {52, 54, 62, 64 [0030-0031]} are attached to the right and left axle between the right and left pillow bearings {32, 38} and right and left ends of the rigid tube {30}; right and left power sources {34, 35} driving the right and left axles through the right and left sprockets or pulleys {52, 54, 62, 64}; and right and left wheel {20} attached to right and left ends of the right and left axles respectively.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishihara (WO 2019/189103) teaches a hub unit with steering function, steering system, and vehicle. Wiley (US 10,710,404) teaches a driven caster wheel assembly. Yelvington (US 9,132,879) teaches a conversion of two wheeled motorcycle to a three wheeled trike configuration. Grinde (US 4,561,518) teaches a recreational vehicle with limited differential. Leclerco (US 1,322,587) teaches a car truck. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614